Citation Nr: 0421281	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO decision which denied 
the veteran's claim of service connection for hepatitis.  

According to the claims file, service connection for 
hepatitis was denied prior to the July 2001 decision 
referenced above.  Furthermore, according to an August 2000 
RO letter, the veteran failed to appeal this prior decision 
and it became final.  Given the procedural history in this 
case, the Board must initially determine whether the veteran 
has presented new and material evidence sufficient to reopen 
his claim of service connection.  Accordingly, the Board has 
recharacterized the issue on appeal, as indicated on the 
title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claims folder has been rebuilt.  The claims 
file does not contain much documentation regarding previous 
rating actions, including the last final decision regarding 
service connection for hepatitis.  Based on the foregoing, 
the Board finds that a remand to the RO is necessary in order 
to obtain the veteran's records relating to his compensation 
and adjudicatory history with VA.  In addition, another 
attempt should be made to obtain any outstanding service 
medical records.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that fully 
complies with the VCAA (i.e. the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The 
letter should inform him of what the 
legal definition of new and material 
evidence is.  The letter should should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's application to 
reopen a claim of entitlement to service 
connection for hepatitis.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should, again, contact the 
National Personnel Records Center in an 
attempt to locate any outstanding service 
medical records of the veteran.

3.  The RO should search all pertinent VA 
databases and records for any other 
information that may be pertinent to the 
veteran's claim, particularly including 
the compensation and adjudication history 
for his previous claim for service 
connection for hepatitis.  

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's application to reopen on the 
basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If the 
application to reopen is denied, the 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




